Case 1:18-cv-01987-KMT Document 23 Filed 02/20/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-CV-01987-KMT

ERIC TYLER VETTE

       Plaintiff,

v.

K-9 Unit DEPUTY SANDERS,
SERGEANT GUSTON,
K-9 DEPUTY OX

       Defendants.


                                 ENTRY OF APPEARANCE


       Andrew R. McLetchie, of Fowler, Schimberg, Flanagan & McLetchie, PC, hereby enters

his appearance as counsel for Defendants, Sergeant Keith Sanders (incorrectly captioned as “K-9

UNIT DEPUTY SANDERS”) and Sergeant Steve Gustin (incorrectly captioned as “SERGEANT

GUSTON”) (“Defendants”). 1

       DATED this 20th day of February, 2019.

                                            Respectfully Submitted,


                                            /s/ Andrew R. McLetchie
                                            Andrew R. McLetchie, Atty. No. 34035

1
 The undersigned has been retained to represent officers of the Montrose County Sheriff’s Office.
The Defendant captioned as “K-9 Deputy Ox” is a dog. The undersigned, therefore, purposefully
does not enter an appearance as counsel for “K-9 Deputy Ox.” Defendants Sanders and Gustin, by
and through the undersigned, will file a Motion to Strike “K-9 Deputy Ox” from the pleadings
within the time allowed pursuant to Fed. R. Civ. P. 12.


                                               1
Case 1:18-cv-01987-KMT Document 23 Filed 02/20/19 USDC Colorado Page 2 of 3




                                  Fowler, Schimberg, Flanagan & McLetchie, P.C.
                                  350 Indiana Street, Suite 850
                                  Golden, Colorado 80401
                                  Telephone: 303-298-8603
                                  Fax: 303-298-8748
                                  a_mcletchie@fsf-law.com
                                  Attorney for Defendant Sgt. Keith Sanders and
                                  Defendant Sgt. Steve Gustin




                                     2
Case 1:18-cv-01987-KMT Document 23 Filed 02/20/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2019, I electronically filed the foregoing ENTRY OF
APPEARANCE with the Clerk of Court using the CM/ECF system, as well as by U.S. Mail to
Plaintiff at the following address:


 Eric Tyler Vette, Pro Se
 DOC #180289
 Crowley County Correctional Facility (CCCF)
 P.O. Box 100
 Olney Springs, CO 81062


                                                    /s/ J. Ribera
                                                    J. Ribera




                                               3
